In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________

                    No. 02-19-00232-CR
                    No. 02-19-00233-CR
                    No. 02-19-00234-CR
               ___________________________

            JASON KENNETH WOOD, Appellant

                              V.

                   THE STATE OF TEXAS


              On Appeal from the 97th District Court
                     Montague County, Texas
Trial Court Nos. 2018-0076M-CR, 2019-0061M-CR, 2018-0075M-CR


         Before Sudderth, C.J.; Womack and Wallach, JJ.
           Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Appellant Jason Kenneth Wood attempts to appeal from multiple judgments,

all of which resulted from plea bargains. We dismiss these appeals.

      In three causes, Wood agreed to plead guilty to three counts of aggravated

sexual assault of a child, see Tex. Penal Code Ann. § 22.021(a)(1)(B), (a)(2)(B), and one

count of indecency with a child by contact, see id. § 21.11(a)(1). In exchange, the State

agreed to recommend that the trial court assess punishment at twenty-five years’

confinement for the aggravated sexual assault charges and at twenty years’

confinement for the indecency charge. Wood judicially confessed and waived all

pretrial motions and all rights of appeal. The trial court sentenced him in accordance

with the State’s recommendation, imposing the sentences in open court on April 17,

2019. The trial court’s certifications state both (1) that these cases are plea-bargain

cases and that Wood has no right of appeal and (2) that Wood has waived his right of

appeal. See Tex. R. App. P. 25.2(a)(2), (d).

      On June 14, 2019, Wood’s trial counsel filed a notice of appeal, followed by a

motion to withdraw, in each cause.1 The trial court granted trial counsel’s motions to


      1
        In the motions, Wood’s trial counsel asserted that he had received a letter
from Wood asking him to file a notice of appeal in these cases. Trial counsel stated
his belief that Wood’s request to appeal fell outside the appellate timelines. And in
the notices of appeal, trial counsel further acknowledged that Wood had “waived his
right to appeal as part of his plea.” In both the notices of appeal and the motions to
withdraw, trial counsel stated that he filed the notices of appeal “pursuant to his
obligations under” Garza v. Idaho, 139 S. Ct. 738 (2019).


                                               2
withdraw. Beginning on June 25, 2019, this court sent three separate notices to Wood

concerning these appeals. In two of the notices, we informed him of our concern that

we lack jurisdiction over these appeals because his notices of appeal were not timely

filed. See Tex. R. App. P. 26.2(a)(1). Additionally, in all three notices, we informed

Wood of the trial court’s certifications indicating that these cases are plea-bargain

cases from which he had no right of appeal and that he had waived his right to appeal.

See Tex. R. App. P. 25.2(a)(2). We informed Wood that we could dismiss these

appeals unless he or any party desiring to continue them filed a response showing

grounds for doing so. See Tex. R. App. P. 25.2(d), 44.3. We have not received any

such response.

      Our appellate jurisdiction is triggered through a timely-filed notice of appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is not

timely filed, we do not have jurisdiction to address the merits of the appeal and may

take no action other than dismissal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998). When, as here, a defendant does not timely file a motion for new trial, he

must file a notice of appeal within thirty days after the date the trial court imposes

sentence. Tex. R. App. P. 26.2(a). The trial court imposed the sentences in these

cases on April 17, 2019. But Wood did not file his notices of appeal until June 14,

2019, more than thirty days after the sentences were imposed. Thus, Wood’s notices

of appeal are untimely.



                                           3
       But even if Wood’s notices of appeal had been timely filed, we would still

dismiss these appeals. In plea-bargain cases, a defendant may appeal only (1) those

matters that were raised by written motion filed and ruled on before trial, (2) after

getting the trial court’s permission to appeal, or (3) if the specific appeal is expressly

authorized by statute. Tex. R. App. P. 25.2(a)(2). Under rule 25.2, we must “dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Here, Wood waived any

pretrial motions as part of his plea bargain; the trial court’s certifications show that the

trial court did not give him permission to appeal; and no statute expressly authorizes

these appeals.

       Accordingly, because Wood’s notices of appeal are untimely, and because the

trial court’s certifications indicate Wood has no right of appeal, we dismiss these

appeals for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), 26.2(a), 43.2(f), 44.3.


                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 14, 2019




                                             4